Title: Thomas Jefferson’s Notes on George Divers’s Answer to Interrogatories in Jefferson v. Rivanna Company, [after 23 July 1817]
From: Jefferson, Thomas,Divers, George
To: 


          
              after 23 July 1817
          
          Mr Divers’s answer. Notes on it.
          These answers of mr Divers are to be considered as if given under oath of in the usual form tenor, that is to say that whatever facts are stated as of his own knolege, are true; he is incapable of affirming as of on his own knolege, any fact which is not true: but his hear-says and opinions require some are open to observations here, as they wd be in a regular answer
          Answ. 10. ‘he was informed by their agent that the hands in the employment of the directors assisted in widening the canal, which was originally too narrow to admit the passage of a boat.’ This can refer to nothing except the passing place. otherwise it was either a misunderstanding of mr D. or gross misinformn from the agent. the directors had a recess dug in the bank in the upper part of the canal, wide of the length & breadth of a batteau, for one to retire into while another should pass by, and they dug an the enlargement of the canal at the lower end of 2. or 3. batteau lengths for the bason of supply but towards the to this the informn of the manager must have referred, & he was misunderstood by mr Divers, or he grossly misrepresented the fact to mr D. for towards the widening of the canal any where else they never struck a stroke. the canal & pierhead both were originally too narrow for a boat; & when the company concluded to use the canal, I determined chose to widen it myself, to wit from 5 f. to 7.f. and to let them do nothing which should give them any permanent claim on the canal. I accdly took down the pierhead & built it anew & wider, and widened the canal entirely thro’ the whole myself, as is stated in the bill. the passing place, the bason & the locks is are all they ever did; these were solely for their own purposes & not of the smallest advantage to the mills.
          Answ. to qu. 11. & 12. ‘it was agreed on the part of the directors that they should make a bason of such capacity as to keep the mills going during the passage of boats.’ this is the strict truth; but there is error in adding ‘that it was understood and agreed that doubling the width would be sufficient.’ this may have been mentioned unless he means only that it was agreed among the directors, and as a matter of opinion; but the only joint agreement was ‘that it should be sufficient.’
          And again ‘that he is informed, but of this he has no personal knolege that the directors’ hands widened & deepened the canal (for the bason) to the surface of the water then in the canal, & that the occupant (then a mr Shoemaker) refused to stop his work, & suffer the water to be drawn off. Etc.’ this work was agreed to be done in the idle interval of June & July, & the very days were fixed within which it should be done; it would have been their fault therefore if they delayed the work until the season for grinding had recommenced. but the whole is a fable: but his informn was too loose and the ground itself will now shew that there was no never was any widening commenced and stopped at even to the surface of the water was of a very trifling extent.
          Additional observations by mr Divers:
          Qu. 18. it is his opinion that I had an ample equivalent for the use of my canal. 1. ‘he is informed it brings a considble accession of grain to the mill.’ but the truth is that the grain now brought by water to my mill, would have been brought in waggons to it, because it was then while it continued the highest point of navigation; but that much the greatest part of what might have come for that reason is now ground at the upper mills, and water-borne from thence them as being now the higher points of navign. 2. ‘the locks are a convenience to me for the transportation of timber and produce to & from my farms above & below them.’ as to the produce of my farms, to wit, wheat, it goes to my mill direct, & from it without passing the locks. and as to timber, on one single occasion of a fence on the river below carried away by a flood, I carried rails from above thro’ the locks to replace it. if it has the toll of these boat loads of rails might have amounted to some cents or even dollars, and would be but a small item of credit but not chusing to accept of any thing from them which could give them a claim as a consideration or compensation, I had them tumbled over the bank at the mill and reladen there again & carried to the place wanting. an empty boat or canoe has on a few occns passed, but an empty vessel is not tollable, and if it were  this would be but a small item of credit even against the timber given them of which the locks were built.   3. ‘the produce of my mill is exempted from toll.’ and would they in conscience, if the law had permitted it, have taken toll for the produce which, like that of my mills, passed by their locks,  along my own canal but never thro’ them? this observation shews how seriously it was intended, as it is further proved by the fact, that having applied to the legislature for an amendatory act respecting their toll, one of the Directors being then a representative of the county, got the bill thro’ the lower house without any correction of this glaring injustice, & when returned by the senate with an amendment restraining them from taking toll for what had not passed thro’ their locks, he chose to let the bill drop rather than give up the claim. and it was not till the next year that the directors consented to take the bill with this correction. and the refraining from taking toll for my passing along my own canal, is now cited as a boon of theirs; as the wolf in the fable deemed it boon enough for the simple Crane, that in extracting the bone from his throat, he had got his own neck out in safety.
        